Citation Nr: 1705801	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 90 percent on February 3, 2011, one year prior to the date of the claim for a TDIU, with at least one of the service-connected disabilities being rated higher than 40 percent disabling; and has remained at 90 percent since that date.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this decision, the Board grants entitlement to a TDIU.  Therefore, VA's duties to notify and assist, including those pursuant to 38 C.F.R § 3.103(c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Legal Criteria

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether the Veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Summary of Evidence

On February 3, 2011, one year prior to the date of the Veteran's claim for a TDIU, the Veteran was service-connected for renal insufficiency, rated as 60 percent disabling; coronary artery disease, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; diabetic neuropathy of the right and left lower extremities, each rated as 10 percent disabling; and diabetic neuropathy of the right and left upper extremities, each rated as noncompensable.  The Veteran's combined rating for his service-connected disabilities was thus 90 percent on February 3, 2011, and he had at least one service-connected disability rated higher than 40 percent.  The September 2012 rating decision increased the Veteran's disability rating for the service-connected bilateral diabetic neuropathy of the upper extremities from noncompensable to 20 percent, each, effective February 3, 2012.  The Veteran's combined rating remained at 90 percent on February 3, 2012, and he continued to have at least one service-connected disability rated higher than 40 percent.  Thus, the percentage requirements for a TDIU were met during the entire period on appeal.  38 C.F.R. § 4.16 (a).

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2012, that he did not finish high school, and has not had any additional training.  The Veteran testified at the November 2016 videoconference hearing that he has also not obtained a GED.  The Veteran also testified that he has not been trained for any type of sedentary work, and has only ever done manual labor.  The Veteran indicated that he had difficulty sitting and standing for long periods, he has difficulty seeing, he experiences numbness in his extremities, and that he tries to get other people to do his yardwork.  The Veteran testified that he stopped working in 1988 and had some trial work periods between 2000 and 2005.  The Veteran then worked from September 2005 until January 2012 doing landscaping for Millbrook Estates.  The Veteran indicated that he no longer had the energy to do manual labor.  On his substantive appeal, the Veteran indicated that cardiac issues reduce his stamina, and he has chronic fatigue and pain from his diabetes and related neuropathy.  He also indicated difficulty with balance.

VA treatment records from September 2011 indicate that the Veteran complained of feet swelling while working manual labor and physical exam showed edema in the extremities and diminished sensation in the feet.  The Veteran did, however, deny shortness of breath and chest pain.  A January 2012 note showed trace edema, but noted that the Veteran ambulated independently with a steady gait.  July 2012 treatment records show no chest pain with exertion and "ok" breathing.  The notes reference a February 2011 diabetic eye screen that was negative for diabetic retinopathy.  Physical therapy notes from October 2016 note that the Veteran used an assistive device for walking.

The Veteran attended a VA general medical examination in August 2012 to determine the severity and functional limitations of the Veteran's service-connected disabilities.  The examiner noted that the Veteran's service-connected diabetes causes minimal functional limitation.  The examiner noted treatment with insulin, peripheral neuropathy and nephropathy, although he did not examine limitations from retinopathy.  The examiner also checked a box stating that the Veteran's diabetes and related conditions did not impact his ability to work.  The examiner also noted that the Veteran's heart disease resulted in minimal functional limitations.  The examiner noted the symptom of shortness of breath at 3-5 METS, which is described as light yard work or brisk walking.  The examiner again noted that the Veteran's heart disease does not impact his ability to work.  The examiner noted that the Veteran's renal insufficiency related to diabetic nephropathy causes no functional limitations and does not impact the Veteran's ability to work.  The examiner noted diabetic peripheral neuropathy of both upper and lower extremities.  The Veteran reported symptoms of numbness and tingling in the feet and ankles accompanied by pain multiple times a week.  The Veteran reported tingling and numbness accompanied by pain in his hands for several hours a week.  Upon examination, the pain in the upper extremities is noted as constant, as opposed to intermittent in the lower extremities.  The Veteran had mild paresthesias and numbness in all four extremities.  The examiner noted bilateral, mild, incomplete paralysis of the radial nerve in the upper extremities.  The examiner also noted bilateral, mild, incomplete paralysis of the sciatic nerve in the lower extremities.  The examiner noted that the Veteran's diabetic peripheral neuropathy causes no functional limitations in the upper extremities, and mild functional limitations in the lower extremities.  However, the VA examiner also stated that the Veteran's diabetic peripheral neuropathy has no impact on the Veteran's ability to work.  The examiner noted mild functional limitation and impact on ability to work from non-service-connected conditions related to the back.  However, the examiner stated that with regard to the Veteran's service-connected disabilities, the Veteran "should be capable of sedentary employment if he so chooses."

Analysis

In summary, the record reflects that the Veteran lacks a high school education or its equivalent, and has a history of working manual labor jobs.  He last worked in January 2012, and has no training in sedentary work.  The Veteran reports limitations due to diabetic neuropathy, retinopathy, renal insufficiency, and diabetes mellitus, type II.  The medical evidence of record indicates that the Veteran exhibits shortness of breath after 3-5 METS of exertion that is attributed to his heart condition, and has mild numbness and tingling in all four extremities that is attributed to diabetic neuropathy.  Private treatment records show that the Veteran uses an assistive device to walk, which is consistent with the Veteran's testimony that his peripheral neuropathy causes pain upon ambulation requiring use of a walking stick.  The record also indicates that he has incomplete paralysis of the radial and sciatic nerves bilaterally.  The August 2012 VA examiner indicated that the Veteran's service-connected conditions caused minimal to mild functional limitations, and that none of them, individually, impacted the Veteran's ability to work.  However, the examiner further opined that the Veteran's service-connected disabilities should make the Veteran "capable of sedentary work if he so chooses."  

The Board affords less probative weight to the VA examiner's statement that the Veteran's heart disease and diabetic peripheral neuropathy do not impact his ability to work.  The examiner noted mild and minimal functional limitations from the Veteran's service-connected disabilities.  However, the examiner clearly endorsed more significant impact on work by the Veteran's service-connected disabilities, as he opines that the Veteran is capable of only sedentary work, a statement to which the Board affords greater weight due to the combined impact of the Veteran's service-connected disabilities.  Further, the examiner did not review the record, and did not see the Veteran's physical exams showing edema in the lower extremities.  The August 2012 VA examiner also did not address the Veteran's limited vocational profile, in terms of background, education, skills, and work history.  The Veteran's lack of a high school education or training, and history of positions only involving manual labor, would serve as a significant barrier to even unskilled sedentary employment of a substantially gainful nature.  Therefore, due to the combined effect of the Veteram's service-connected disabilities and his vocational profile, the Board concludes that the probative evidence of record is in equipoise as to whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due to solely to his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


